Cite as 2015 Ark. App. 121


                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CV-14-797



                                              Opinion Delivered   February 25, 2015

 KENNETH EARL YOUNGBLOOD     APPEAL FROM THE WASHINGTON
                  APPELLANT COUNTY CIRCUIT COURT
                             [NO. DR-13-1600]
 V.
                             HONORABLE DOUG MARTIN,
 CHERYL YOUNGBLOOD           JUDGE
                    APPELLEE
                             APPEAL DISMISSED


                            BRANDON J. HARRISON, Judge

       Kenneth Youngblood appeals from a May 2014 divorce decree. He argues that the

court erroneously divided the parties’ property in various ways. Because the 2014 divorce

decree that Kenneth has appealed is not a final, appealable order, we must dismiss the

appeal without prejudice.

       An appeal may be taken only from a final judgment or decree. Ark. R. App. P.–

Civ. 2(a)(1) (2014). Whether an order is final and appealable is a jurisdictional question

that may be raised by this court on its own initiative. Graves v. Graves, 2014 Ark. App.

331.

       The circuit court’s order mandates that “all the personal property in either party’s

possession shall be sold at public auction”—but the order then allows the parties thirty

days to agree on the division of the property or to schedule an auction. The court also

ordered the sale of real property with certain conditions for its purchase. On this point,
                                             1
                                 Cite as 2015 Ark. App. 121


the order states, “the parties are granted thirty (30) days to agree to an agent and price of

sale of the real estate by a sales agency. Thereafter, the property shall be sold at public

auction.”   The order reserves the “issue of vacating” the real property “for later

determination or agreement of the parties.” The court appointed the Clerk of the Court

as the commissioner of the sale of properties “unless the parties agree on an auctioneer

within 30 days.” The order also states that “all property has been determined to be

‘marital property’ and shall be sold at public auction for cash.”

       In Sanders v. Passmore, 2014 Ark. App. 237, we dismissed a divorce-decree appeal

when it remained undecided whether the parties would bid on four items of personal

property, and if not, whether the parties would agree to an auctioneer, the auctioneer’s

commission arrangement, and the date, place, and terms of the sale. See also Wadley v.

Wadley, 2010 Ark. App. 733 (dismissing an appeal for lack of a final order where it left

matters undecided between the parties: whether they would agree on identification and

division of marital property; and if not, whether they would agree on an auctioneer and

commission arrangement, sale date, place, and terms).

       Here, the divorce decree leaves matters undecided between the parties and tasks yet

to be performed: whether personal and marital property will be sold at public auction or if

the parties will agree on how to divide the property themselves; whether the parties will

agree on an auctioneer if an auction is needed, and, if so, the auctioneer’s commission

arrangement; a real estate agent and sales price for some real property the Youngbloods

owned; and the date, place, and terms of the multiple property sales that were ordered by




                                               2
                                Cite as 2015 Ark. App. 121


the court. These are some of the reasons the order is not final and why we must dismiss it

without prejudice.

       Appeal dismissed.

       WHITEAKER and VAUGHT, JJ., agree.

       Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., by: Curtis E. Hogue, for

appellant.

       Evans & Evans Law Firm, by: James E. Evans, Jr., for appellee.




                                             3